Exhibit 99.1 News Release Hexcel Corporation, 281 Tresser Boulevard, Stamford, CT 06901 (203) 969-0666 HEXCEL REPORTS STRONG FOURTH QUARTER AND RECORD FY2015 RESULTS PROVIDES FY2016 GUIDANCE · Fourth quarter diluted EPS of $0.56 was 4% higher than prior year of $0.54. · Full year adjusted diluted EPS of $2.32 was 7% higher than prior year of $2.16. · Fourth quarter sales of $464.9 million were 0.7% higher than last year in constant currency and FY2015 sales were 3.6% higher in constant currency over FY2014. · FY2015 adjusted operating income of $332.4 million (17.9% of sales) compared to $311.8 million (16.8% of sales) in FY2014 · FY2016 guidance: Sales $1.97 to $2.07 billion.Adjusted diluted EPS of $2.44 to $2.56. See Table C for reconciliation of GAAP and Non-GAAP operating income and net income Quarter Ended December 31, Year Ended December 31, (In millions, except per share data) % Change % Change Net Sales $ $ -1.5% $ $ 0.3% Net sales change in constant currency 0.7% 3.6% Operating Income 5.3% 8.7% Net Income 1.9% 13.3% Diluted net income per common share $ $ 3.7% $ $ 15.1% Non-GAAP Measures for y-o-y comparisons: Adjusted Operating Income (Table C) $ $ 5.3% $ $ 6.6% As a % of sales 17.5% 16.3% 17.9% 16.8% Adjusted Net Income (Table C) 1.9% 5.6% Adjusted diluted net income per share $ $ 3.7% $ $ 7.4% STAMFORD, CT. January 21, 2016 – Hexcel Corporation (NYSE: HXL), today reported strong results for the fourth quarter of 2015 with diluted EPS of $0.56 on net sales of $464.9 million.For the full year, the Company reported adjusted diluted EPS of $2.32 on net sales of $1,861.2 million.
